DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Claim Rejections - 35 USC § 102	4
A. Claims 1-4, 11-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0218623 (“Chua”).	4
IV. Claim Rejections - 35 USC § 103	7
A. Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of US 2006/0040483 (“Niimi”).	7
B. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of US 2019/0148416 (“Rui”).	8
C. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of US 2004/0266217 (“Kim”) and Rui.	10
VI. Pertinent Prior Art	11
Conclusion	12


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant's election with traverse of invention group I, species group B, in the reply filed on 11/14/2022 is acknowledged.  The traversal is on the ground(s) that Applicant believes that an undue burden is not imposed to both search and examine both invention groups and all four of the patentably distinct species (Remarks: p. 6).  This is not found persuasive because Examiner finds that there is an undue burden to search all of the distinct sequences and presence or absence of each of the required process steps in each of the four species groups A through D.  In addition, Applicant failed submit evidence, or identify such evidence now of record, showing the species A through D to be obvious variants, or clearly admit on the record that this is the case.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 and 11-15 are generic and claims 6, 16, and 17 are directed to species group B.  As such, claims 1-6 and 11-17 are active.  
Claims 7-10 and 18-19 are drawn to non-elected species and claim 20 to a non-elected invention.  As such, claims 7-10 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 11/14/2022.  




III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1-4, 11-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0218623 (“Chua”).
With regard to claim 1, Chua discloses, at least in Figs. 2C and 2F,
1. (Original) A method of forming a semiconductor structure, the method comprising: 
[1] forming a semiconductor structure [the gate electrode of a FET; Figs. 1A, 3F; title; ¶¶ 24, 27, 62] comprising: 
[2] pre-cleaning a surface of a substrate 401 [to remove native oxide layer 401A in Fig. 3A; step 252 in Figs. 2C and 2F; ¶ 48]; 
[3] forming an interfacial layer 402 [i.e. “thin silicon dioxide (SiO2) layer” ] on the pre-cleaned surface of the substrate 401 [step 254 in Figs. 2C and 2F; ¶¶ 49, 69]; 
[4] depositing a high-κ dielectric layer 404 on the interfacial layer [step 256 in Figs. 2C and 2F; ¶ 69]; 
[5] performing a plasma nitridation process to insert nitrogen atoms in the deposited high- κ dielectric layer 404 [step 264 in Figs. 2C and 2F; ¶¶ 59, 69]; and 
[6] performing a post-nitridation anneal process to passivate chemical bonds in the plasma nitridated high-κ dielectric layer 404 [step 266 Figs. 2C and 2F; ¶¶ 60, 69].  

With regard to claim 2, Chua further discloses,
2. (Original) The method of claim 1, wherein the forming of the semiconductor structure is performed in a processing system 600 without breaking vacuum [¶¶ 97-98, 100, 101, 104; Fig. 7].  
 The RCA cleaning is performed in 614A, the ALD deposition of the high-k dielectric (step 256) is performed in chamber 614B, which is configured as chambers 500 and/or 501, said ALD process being performed under vacuum, as evidenced by the turbo pumps (Chua: ¶¶ 50-51,  Figs. 4A-4F).  Chua states, “ In one aspect, after step 260 [plasma oxidation] is completed in substrate processing chamber 614C, a surface nitridation step may be performed in substrate processing chamber 614D, without the substrate being removed from vacuum and exposed to air” (Chua: ¶ 101; emphasis added).  In order to pass from chamber 614C to 614D, the substrate must pass through the transfer chamber 610; therefore, the transfer chamber 610 is necessarily under vacuum in order to allow the transfer from 614C to 614D “without the substrate being removed from vacuum and exposed to air” (id.).  Therefore, each of the processes recited in claim 2 is performed in vacuum and without a vacuum break.

With regard to claims 3 and 4, Chua further discloses,
3. (Original) The method of claim 1, wherein 
[1] the interfacial layer comprises silicon oxide (SiO2) [i.e. “thin silicon dioxide (SiO2) layer”; ¶ 69], and 
[2] the forming of the interfacial layer comprises thermally oxidizing the substrate utilizing nitrous oxide (N2O) gas [¶ 49].  
4. (Original) The method of claim 1, wherein the high-κ dielectric layer 404 comprises hafnium oxide (HfO2) [¶ 51].   

With regard to claim 11, Chua discloses, in each of Figs. 2A-2F,
11. (Original) A method of forming a semiconductor structure, the method comprising: 
[1] forming a semiconductor structure, comprising: 
[2] pre-cleaning a surface of a substrate 401 [to remove native oxide layer 401A in Fig. 3A; step 252; ¶ 48]; 
[3] depositing a high-κ dielectric layer 404 on the substrate 401 [Fig. 3D; step 256; ¶ 51]; and 
[4] performing a plasma nitridation process to insert nitrogen atoms in the deposited high-κ dielectric layer [step 264; ¶ 59].  

With regard to claim 12, Chua further discloses,
12. (Original) The method of claim 1, wherein the forming of the semiconductor structure is performed in a processing system without breaking vacuum.  
See discussion under claim 2, above.

With regard to claim 13, Chua discloses at least in the embodiments in Figs. 2C and 2F,
13. (Original) The method of claim 11, further comprising:
[1] forming an interfacial layer 402 on the pre-cleaned surface of the substrate 401, comprising thermally oxidizing the substrate utilizing nitrous oxide (N2O) gas [i.e. “thin silicon dioxide (SiO2) layer”; ¶¶ 49, 69], 
[2] wherein the interfacial layer 402 comprises silicon oxide (SiO2) [i.e. “thin silicon dioxide (SiO2) layer”; ¶ 69].  

With regard to claim 14, Chua further discloses,
14. (Original) The method of claim 11, wherein the high-κ dielectric layer comprises hafnium oxide (HfO2) [¶ 51].  

With regard to claim 16, Chua further discloses,
16. (Original) The method of claim 11, further comprising: 
[1] performing a re-oxidation process [i.e. step 262 in Fig. 2F, which includes oxidizing ambient of oxygen or nitric oxide at 600 °C to 1100 °C; ¶ 57], prior to the plasma nitridation process [i.e. step 264 in Fig. 2F; ¶ 69], to thermally oxidize the substrate; and 
[2] performing a post-nitridation anneal process [i.e. step 266 in Fig. 2F; ¶ 60, 69], subsequent to the plasma nitridation process, to passivate chemical bonds in the plasma nitridated high-κ dielectric layer.  


IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of US 2006/0040483 (“Niimi”).
Claims 5 and 15 read,
5. (Original) The method of claim 1, wherein the plasma nitridation process comprises exposing the deposited high-κ dielectric layer to nitrogen plasma using a mixture of nitrogen (N2) and ammonia (NH3) gas.
15. (Original) The method of claim 11, wherein the plasma nitridation process comprises exposing the deposited high-κ dielectric layer to nitrogen plasma using a mixture of nitrogen (N2) and ammonia (NH3) gas.
The prior art of Chua, as explained above, discloses each of the features of claims 1 and 11.  Chua also discloses the plasma nitridation process, i.e. step 264 in Fig. 2F, that includes nitrogen (Chua: ¶ 59).  
Chua does not, however, teach a mixture of nitrogen and ammonia for the plasma nitridation gas.
Niimi, like Chua, teaches a process of plasma nitridation of a high k dielectric layer 30 (Niimi: title, abstract, ¶¶ 20, 25, 26).  Also like Chua, Niimi teaches that nitrogen can be used as the gas for forming the nitrogen plasma (Niimi: ¶¶ 25-26).  Niimi also teaches that a mixture of nitrogen and ammonia can be used to form the plasma (id.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the plasma of Chua using a mixture of nitrogen and ammonia, because Niimi teaches nitrogen source of the nitridation plasma can be any of nitrogen, ammonia, or a combination of nitrogen and ammonia, such that the selection of the combination of ammonia and nitrogen versus nitrogen alone amounts to obvious material choice, as evidenced by Niimi.  (See MPEP 2144.07.) 

B. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of US 2019/0148416 (“Rui”).
Claim 6 reads,
6. (Original) The method of claim 1, wherein the post-nitridation anneal process comprises spike annealing the deposited high-κ dielectric layer in a nitrogen (N2) and argon (Ar) ambient at a temperature of between of between 700 °C and 850 °C.
The prior art of Chua, as explained above, discloses each of the features of claim 1. 
Chua also teaches that the post-nitridation anneal (step 266 in Figs. 2A and 2B) can be performed using a rapid thermal anneal in a temperature range of 800 °C to 1100 °C for 5 to 180 seconds (Chua: ¶ 60), which may be reasonably interpreted as a “spike anneal”, as claimed.  The annealing ambient may include nitrogen.
The claimed temperature range overlaps the temperature range disclosed in Chua.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
Chua does not teach that the ambient includes both nitrogen and argon. 
Rui, like Chua, teaches a method of forming a high-k gate dielectric 418 and/or 420 that includes an annealing step (Rui: ¶¶ 28-33).  Rui states that “the high K dielectric layer 420 layer is annealed in the presence of an inert gas, such as N2, Ar, or the combination thereof” (Rui: ¶ 33).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add argon to the nitrogen ambient in Chua because Rui teaches that the ambient can includes the inert gases, nitrogen, argon, or the combination of nitrogen and argon, such that the selection of the combination of argon and nitrogen versus nitrogen alone amounts to obvious material choice, as evidenced by Rui.  (See MPEP 2144.07.)  Moreover, the Instant Application fails to explain why the combination of the two inert gases, N2 and Ar, would make a different over the inert gases individually.
C. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of US 2004/0266217 (“Kim”) and Rui.
17. (Original) The method of claim 16, wherein 
[1] the re-oxidation process comprises annealing the high-κ dielectric layer in an oxygen (O2), nitrous oxide (N2O), and H2 ambient at a temperature of between 400 °C and 900 °C; and 
[2] the post-nitridation anneal process comprises spike annealing the plasma nitridated high-κ dielectric layer in a nitrogen (N2) and argon (Ar) ambient at a temperature of between of between 700 °C and 850 °C.
The prior art of Chua, as explained above, discloses each of the features of claims 11 and 16. 
With regard to feature [1] of claim 17, Chua discloses either a plasma oxidation (step 260) or thermal anneal (step 262) performed directly after the high-k dielectric layer 404 is formed.  The thermal anneal step 262, like the alternative plasma oxidation step 260, is also an oxidation process because the ambient is oxidizing by including O2 or NO at 600 °C to 1100 °C (Chua: ¶ 57).
Kim, like Chua, teaches a method of forming a high-k dielectric layer 150 followed by a re-oxidation step to for a densified high -k dielectric 155 (Kim: ¶¶ 77-78).  The re-oxidation step can include O2, N2O, H2 (inter alia) or a combination thereof at any temperature from room temperature to 600 °C (Kim: ¶¶ 32, 78).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the combination of N2O, O2, and H2 as the oxidation gas in Chua at a temperature of room temperature to 600 °C , as taught by Kim, because (1) Chua teaches oxidizing gases such as O2 and N2O for the plasma re-oxidation and (2) because it is old and well known to use O2 plus H2 for in in-situ steam generation (ISSG) oxidation, such that N2O, O2, and H2 would be an obvious combination of gases for performing an oxidation process, particularly a re-oxidation process of a high-k dielectric, as evidenced by Kim.  (See MPEP 2144.07.)
The temperature range in Kim overlaps the claimed temperature range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
This is all of the elements of feature [1] of claim 17.

With regard to feature [2] of claim 17, Rui is applied as above to each of claims 5 and 15 for showing that it would be obvious to include argon along with the nitrogen already disclosed in Chua for the post-nitridation anneal.  And the claimed temperature range is obvious in view of the temperature range of  taught in Chua of 800 °C to 1100 °C for 5 to 180 seconds (Chua: ¶ 60), which may be reasonably interpreted as a “spike anneal”, as claimed.
This is all of the features of claim 17.

VI. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Each of the following references is cited for teaching virtually identical information as Chua: (1) US 2007/0209930, (2) US 2007/0212895, and (3) US 2007/0212896.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814